Claim for lands taken in connection with Mesa Verde National Park. Judgment on stipulation, 129 C. Cls. 807.
In this case an order, was entered as follows:
ORDER
This case comes before the court on motion by the attorney of record, Ernest L. Wilkinson, for an award of1 attorneys’ fees in the amount of ten percent of the judgment entered in this case on November 30, 1954, which judgment was for the sum of $81,274.20 plus interest on $30,240 at four percent per annum from the time of judgment to the date of payment.
*969Said motion is made pursuant to Sections 3 and 8 of tbe Act of June 28, 1938 (52 Stat. 1209) as amended June 11, 1946 (60 Stat. 255) and July 2, 1948 (62 Stat. 1228), which, provides that this court shall award attorney fees in an amount not to exceed ten percent of the amount of the recovery.
It is the conclusion of the court that Ernest L. Wilkinson, attorney of record for the plaintiff, should and it is hereby ordered this sixth day of December, 1955, that he be awarded for services rendered in this case, a fee computed at ten percent of said judgment which amounts to an award of eight thousand seven hundred and seventy-one dollars and twenty-nine cents ($8,771.29).
By the court.
Marvin Jones, Chief Judge.